Case 5:20-cv-00445-JSM-PRL Document5 Filed 09/23/20 Page 1 of 2 PagelD 16

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

MONTANNA TRAHAN

Plaintifi(s) -
Vv.

Civil Action No. 5: 20 -OV -UUS OCD PLL

SPACE COAST HOSPITALITY, LLC and CHETAN
PATEL

 

me ee ee ee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) SPACE COAST HOSPITALITY, LLC
clo CHETAN PATEL
1431 TAMANGO DRIVE
WEST MELBOURNE, FL 32904

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

The Law Office of Matthew Birk, LLC
309 NE ‘st Street
Gainesville, FL 32601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.
ELIZABETH M. WARREN

CLERK OF COURT

pa: 9/9390 ALA

 

Signature of Clerk or Deputy Clerk
Case 5:20-cv-00445-JSM-PRL Document5 Filed 09/23/20 Page 2 of 2 PagelD 17

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

 

MONTANNA TRAHAN

 

Plaintiffis ) -
Vv.

civil adionnay: LOW YUS OC Z0PRL

SPACE COAST HOSPITALITY, LLC and CHETAN
PATEL

 

a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) CHETAN PATEL
1431 TAMANGO DRIVE
WEST MELBOURNE, FL 32904

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

The Law Office of Matthew Birk, LLC
309 NE 1st Street
Gainesville, FL 32601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.
ELIZABETH M. WARREN

CLERK OF COURT

Date: 9 n23/20 AW denne.

Signature of Clerk or Deputy Clerk

 
